The parties shall file supplemental briefs within 42 days of the date of this order addressing: (1) whether the defendant’s original sentence for first-degree criminal sexual conduct was rendered invalid because it did not include lifetime electronic monitoring, pursuant to MCL 750.520b(2)(d), i.e., whether MCL 750.520n requires that the defendant, who pled guilty to MCL 750.520b(l)(c), be sentenced to lifetime electronic monitoring, compare People v Brantley, 296 Mich App 546 (2012), with People v King, 297 Mich App 465 (2012); and (2) if so, whether the trial court was authorized to amend the defendant’s judgment of sentence on the court’s own initiative twenty months after the original sentencing, in the absence of a motion filed by any party. See MCR 6.429; MCR 6.435. The parties should not submit mere restatements of their application papers.
We further order the St. Clair Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint the State Appellate Defender Office to represent the defendant in this Court.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. *889Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.